            Case 1:19-cv-00285-SPB Document 6 Filed 02/21/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &                                Civil Action No.: 2:19-cv-00285-SPB
COMMUNICATIONS COMPANY, INC.,
                                                  The Honorable Susan Paradise Baxter
               Plaintiff,
                                                  Electronically filed.
       v.

VALESKY’S, INC. and AD POST GRAPHICS
MEDIA MARKETING, INC.,

               Defendants.

                                NOTICE OF APPEARANCE

TO:    Joshua C. Lewis, Clerk of Court
       United States District Court
       for the Western District of Pennsylvania

       KINDLY enter the appearance of KYLE T. McGEE, ESQUIRE, and MARGOLIS

EDELSTEIN on behalf VALESKYS, INC., Defendant, in the above-captioned matter.


JURY TRIAL DEMANDED


Date: February 21, 2020                     Respectfully submitted,
                                            MARGOLIS EDELSTEIN


                                             /s/ Kyle T. McGee
                                            KYLE T. McGEE, ESQUIRE
                                            PA I.D. No. 205661
                                            MARGOLIS EDELSTEIN
                                            535 Smithfield Street, Suite 1100
                                            Pittsburgh, PA 15222
                                            (412) 355-4971
                                            (412) 642-2380 (fax)
                                            kmcgee@margolisedelstein.com
                                            Counsel for Defendant, Valesky’s Inc.
